Title: George P. Stevenson to Thomas Jefferson, 12 February 1816
From: Stevenson, George P.
To: Jefferson, Thomas


          
            Sir
            Baltimore February 12th 1816
          
          Your’s covering a letter for Paris is this moment received—; the gentleman who is expected to take charge of it for you has not yet presented himself to me—There is no opportunity hence to France and should none occur in a few days I will forward your letter to my house in New York, who will send it forward immediately, as there are daily conveyances thence—I need not repeat, how much pleasure I take in always fulfilling your wishes—
          
            Very Respectfully
            Geo: P. Stevenson
          
        